IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wilmington Township                        :
                                           :
             v.                            :
                                           :
Carrie Hahn,                               :
                    Appellant              :
                                           :
             v.                            :
                                           :   No. 158 C.D. 2021
Terry Mutchler, Esq.                       :   Submitted: January 21, 2022


BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                            FILED: May 12, 2022

             Carrie Hahn (Hahn) appeals, pro se, from the Lawrence County
Common Pleas Court’s (trial court) December 8, 2020 order denying her Motion to
Strike Discontinuance (Motion to Strike) and directing that Wilmington Township’s
(Township) June 25, 2018 Praecipe to Settle and Discontinue (Praecipe to
Discontinue) shall remain in full force and effect. Hahn presents four issues for this
Court’s review: (1) whether the trial court erred as a matter of law by failing to
develop a factual record as to the alleged settlement, Hahn’s delay in seeking to
strike the discontinuance, and the Township’s alleged prejudice in pursuing its claim
if the underlying matter is reinstated; (2) whether the trial court erred as a matter of
law and abused its discretion by granting Hahn’s prior counsel’s intervention in the
underlying statutory appeal because she has no legally enforceable interest; (3)
whether the trial court erred as a matter of law and abused its discretion by holding
Hahn to a strict evidentiary requirement to submit critical material evidence into the
record during the evidentiary hearing in a Right-to-Know Law (RTKL)1 appeal; and
(4) whether the trial court erred as a matter of law and abused its discretion by
allowing the Township’s Praecipe to Discontinue to remain in full force and effect,
despite that the Township failed to release records as the Office of Open Record’s
(OOR) Final Determination directed. After review, this Court affirms.


                                          Background
                On October 26, 2017, Hahn filed an RTKL request with the Township
for public records (Request). Specifically, Hahn sought copies of all invoices from
Township Solicitor Louis M. Perrotta from January 29, 2016 to the Request date.
After invoking a 30-day extension pursuant to Section 902 of the RTKL, 65 P.S. §
67.902, on November 29, 2017, the Township granted Hahn’s Request in part and
denied it in part by redacting portions of the invoices that it claimed were protected
by attorney-client privilege and the work-product doctrine.
                On December 7, 2017, Hahn appealed to the OOR. On January 12,
2018, after performing an in camera review of the original, unredacted versions of
the disputed records, the OOR rendered its Final Determination that affirmed in part
and denied in part the Township’s response, rescinding many redactions for what
the OOR considered routine information unprotected by the attorney-client privilege
or the work-product doctrine. On March 22, 2018, the Township appealed to the
trial court.
                By April 3, 2018 order, the trial court scheduled a status conference for
June 25, 2018. At that time, Hahn did not have an attorney of record, and acted pro
se. However, on June 22, 2018, Terry Mutchler, Esquire (Attorney Mutchler), filed

       1
           Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


                                                 2
a Praecipe for Entry of Appearance as Hahn’s counsel.2 Three days later, on the date
the status conference was to take place, the Township’s counsel notified the trial
court that the parties reached a settlement and contemporaneously filed the Praecipe
to Discontinue, therein requesting the trial court’s prothonotary (Prothonotary) to
discontinue the matter with prejudice. Upon receipt of the Praecipe to Discontinue,
the Prothonotary marked the case discontinued with prejudice.
               On February 21, 2019, Hahn filed with the Common Pleas’ motion
court3 (the trial court judge was presiding therein), a Petition to Enforce the OOR’s
Determination (Petition to Enforce) and a Notice of Pro Se Appearance. On
February 25, 2019, Hahn, pro se, presented a motion to consolidate this case with
another OOR appeal pending with the trial court. The trial court judge asked Hahn
whether she had provided proper notice to opposing counsel before presenting her
motion to the motion court, and whether Attorney Mutchler remained her counsel of
record. Hahn replied that she had not provided the appropriate notice to the
Township’s counsel and that she had no recent contact with Attorney Mutchler. The
trial court judge declined to entertain Hahn’s motion to consolidate, and directed
Hahn to provide the necessary notification to the Township’s counsel and have
Attorney Mutchler withdraw her appearance before Hahn presented her
consolidation motion pro se a second time.
               On February 28, 2019, Attorney Mutchler submitted a Petition to
Withdraw her appearance, which the trial court granted. On March 13, 2019, the
Township presented a Motion to Strike Petition to Enforce (Township’s Motion to


       2
          Hahn and Kirstan Tervo (Tervo) retained Attorney Mutchler to represent them in the
Township’s appeal from the OOR’s Final Determination. There is no dispute that Tervo agreed
to the Discontinuance. Tervo did not join in Hahn’s Motion to Strike.
        3
          This Opinion references Common Pleas to differentiate it from the trial court that heard
the evidentiary hearing.


                                                3
Strike) in the motion court (this time before a different presiding judge). The
Township argued that Hahn’s Petition to Enforce should be stricken because the
settlement agreement, memorialized by the Praecipe to Discontinue, had been
concluded by Hahn’s attorney with Hahn’s consent. Hahn challenged the validity
of the Praecipe to Discontinue by asserting that Attorney Mutchler did not have her
permission to enter into a settlement agreement in June 2018, and further offered to
provide the presiding judge written copies of her email correspondence with
Attorney Mutchler to substantiate that claim. The presiding judge declined to accept
Hahn’s emails on the basis that doing so would violate the attorney-client privilege
and, after concluding the hearing and taking the matter under advisement, transferred
the decision on the Township’s Motion to Strike to the trial court judge.
             On March 19, 2019, the trial court issued an order that granted the
Township’s Motion to Strike, and struck Hahn’s Petition to Enforce from the record
with prejudice, on the basis that the trial court lacked any jurisdiction to proceed
under Section 5505 of the Judicial Code, 42 Pa.C.S. § 5505, because the Praecipe to
Discontinue was entered on June 25, 2018, thereby divesting the trial court of
jurisdiction on July 25, 2018, nearly seven months before Hahn filed her Petition to
Enforce. On April 18, 2019, Hahn filed a Petition for Permission to Appeal Nunc
Pro Tunc (Petition) with the Commonwealth Court. The Commonwealth Court
treated Hahn’s Petition as a notice of appeal from the trial court’s March 19, 2019
order.
             On May 14, 2019, the Township filed a Motion to Quash Hahn’s appeal
with the trial court, which the trial court denied. Thereafter, the trial court directed
Hahn to perfect her appeal in accordance with Pennsylvania Rule of Appellate
Procedure (Rule) 904 (relating to the content of a notice of appeal), and file a
Concise Statement of Errors Complained of on Appeal, pursuant to Rule 1925(b)
(Rule 1925(b) Statement). On May 31, 2019, Hahn’s then-counsel, Frank G.
                                           4
Verterano, Esquire (Attorney Verterano), filed a Praecipe for Entry of Appearance
on Hahn’s behalf and submitted a corrected notice of appeal. On June 5, 2019, Hahn,
through Attorney Verterano, filed her Rule 1925(b) Statement.4
              On March 2, 2020, this Court affirmed in part and reversed in part the
trial court’s order. See Wilmington Twp. v. Hahn (Pa. Cmwlth. No. 457 C.D. 2019,
filed Mar. 2, 2020). In particular, this Court affirmed the trial court’s order to the
extent it granted the Township’s Motion to Strike, but reversed the order to the extent
it struck Hahn’s Petition to Enforce with prejudice. See id. This Court remanded
the matter to the trial court and directed the trial court to permit Hahn to file a new
motion seeking to strike the discontinuance, and to hold an evidentiary hearing to
resolve any factual disputes raised therein. See id.


                                             Facts
              On April 3, 2020, Hahn filed the Motion to Strike. On July 24, 2020,
Attorney Mutchler filed a Motion to Intervene (Intervention Motion). On September
8, 2020, the trial court held a hearing on the Intervention Motion. On September 15,
2020, the trial court granted Attorney Mutchler’s Intervention Motion. On October
22, 2020, Hahn presented in the motion court a Motion for Sanctions against the
Township, the Township’s counsel, and Attorney Mutchler. The trial court directed
the Motion for Sanctions to be heard the same day as the Motion to Strike. On
October 27, 2020, the trial court held an evidentiary hearing on the Motion to Strike.
Immediately thereafter, Hahn withdrew her Motion for Sanctions. On December 8,
2020, the trial court denied the Motion to Strike. On February 2, 2021, Hahn
appealed to this Court.5 On February 3, 2021, the trial court directed Hahn to file a


       4
       Attorney Verterano represented Hahn from May 31, 2019 to July 12, 2020.
       5
        Due to the Prothonotary’s failure to provide Hahn notice of the trial court’s December 8,
2020 order, Hahn filed her appeal nunc pro tunc on February 2, 2021. The Township filed a
                                               5
Rule 1925(b) Statement. Hahn timely filed her Rule 1925(b) Statement. On March
16, 2021, the trial court filed its opinion pursuant to Rule 1925(a).


                                       Discussion
              At the outset, a review of Hahn’s brief reveals that Hahn mistakenly
conflates the Township’s OOR appeal with the remand proceedings before the trial
court, and currently before this Court. The issue before the trial court in the instant
matter was whether Hahn was entitled to have the Praecipe to Discontinue stricken
based on Attorney Mutchler’s alleged agreement to a settlement without Hahn’s
authorization. However, in her briefs filed with this Court in this matter, Hahn
repeatedly and erroneously refers to her RTKL request, the OOR’s Final
Determination, and the statutory nature of her appeal therefrom.

              The controlling question in this case is whether the [trial]
              court erred in denying [the Motion to Strike]. The general
              rule with respect to discontinuance is contained in
              [Pennsylvania Rule of Civil Procedure (Civil Rule)] 229:
                  (a) A discontinuance shall be the exclusive method
                  of voluntary termination of an action, in whole or
                  in part, by the plaintiff before the commencement
                  of the trial.
                  (b) A discontinuance may not be entered as to less
                  than all defendants except upon the written
                  consent of all parties or leave of court after notice
                  to all parties.
                  (c) The court, upon petition and after notice, may
                  strike off a discontinuance order to protect the
                  rights of any party from unreasonable
                  inconvenience, vexation, harassment, expense
                  or prejudice.


Motion to Quash the appeal. After a hearing, the trial court denied the Township’s Motion to
Quash, and treated Hahn’s appeal as if it had been filed on December 8, 2020.


                                             6
                [Pa.R.Civ.P. 229.]
            [Civil Rule 229] reflects the longstanding practice in
            Pennsylvania, which was well described in Consolidated
            National Bank v. McManus, . . . 66 A. 250 ([Pa.] 1907). In
            McManus, the plaintiff entered a discontinuance, the
            defendant filed a rule to show cause why it should not be
            stricken, and the court discharged the rule.            We
            characterized this as “equivalent to a grant of leave.”
            Id. . . . at 250. Prior thereto, [the Pennsylvania Supreme
            Court] explained:
                A discontinuance in strict law must be by leave of
                court, but it is the universal practice in
                Pennsylvania to assume such leave in the first
                instance. This was stated to be the established
                practice as long ago as 1843, in Schuylkill Bank v.
                Macalester, 6 Watts & S. 147 [(1843)], where it is
                said per curiam: [“]All the cases show that a
                discontinuance must be founded on the express or
                implied leave of the court. In England this leave
                is obtained on motion in the first instance, and here
                it is taken without the formality of an application,
                but subject to be withdrawn on cause shown for it;
                that is the[] whole difference.[”] The causes which
                will move the court to withdraw its assumed leave
                and set aside the discontinuance are addressed to
                its discretion, and usually involve some unjust
                disadvantage to the defendant or some other
                interested party, such as a surety.
            [McManus, 66 A.] at 250. It is apparent, then, that the
            question is the same whether it is placed before the
            court by the plaintiff requesting express leave to
            discontinue or by the defendant seeking to have a
            discontinuance stricken. Moreover, it is clear that the
            question is addressed to the court’s discretion.

Fancsali v. Univ. Health Ctr. of Pittsburgh, 761 A.2d 1159, 1161-62 (Pa. 2000)
(emphasis added; footnote omitted).

            When the trial court reaches a conclusion calling for
            the exercise of its discretion, the party complaining on
            appeal has a heavy burden. It is not sufficient to
            persuade the appellate court that it might have reached a
                                         7
               different conclusion under the same factual situation. “An
               abuse of discretion is not merely an error of judgment,
               but if in reaching a conclusion the law is overridden or
               misapplied, or the judgment exercised is manifestly
               unreasonable, or the result of partiality, prejudice, bias
               or ill-will, as shown by the evidence or the record,
               discretion is abused.” Paden v. Baker Concrete Constr.,
               . . . 658 A.2d 341, 343 ([Pa.] 1995) (quoting
               Mielcuszny . . . v. Rosol, . . . 176 A. 236[, 237] ([Pa.]
               1934)).

Fancsali, 761 A.2d at 1162 (emphasis added).
               Hahn first argues that the trial court erred as a matter of law when it
failed to develop a factual record as to the alleged settlement, Hahn’s delay in
seeking to strike the discontinuance, and the Township’s alleged prejudice in
pursuing its claim if the underlying matter is reinstated. However, the record belies
this argument.
               The trial court held an evidentiary hearing in this matter on October 27,
2020, at which Hahn had the opportunity to, and in fact did, present witnesses and
documentary evidence, cross-examine witnesses (Hahn appeared pro se), and
present an opening and closing statement. Specifically, Hahn gave a lengthy
opening statement. See Transcripts of Testimony (Filing) at 50-53;6 Notes of
Testimony Oct. 27, 2020 (N.T.) at 6-9. Further, Hahn presented the testimony of
Attorney Verterano, who she questioned on direct examination, see Filing at 54-86;
N.T. at 10-42, and on redirect examination. See Filing at 99-101; N.T. at 55-57. In
addition, Hahn cross-examined Attorney Mutchler. See Filing at 152-191; N.T. at
108-147. Finally, Hahn presented a closing statement. See Filing at 199-201; N.T.
at 155-157.


       6
         The Motion to Strike hearing transcript was not included in the Reproduced Record, but
was included in a separate filing that contained the notes of testimony of three hearings. Because
the pages therein are not numbered, the page numbers referenced herein reflect electronic
pagination.
                                                8
            The following interaction transpired immediately prior to Hahn’s
closing statement:

            THE [TRIAL] COURT: Okay. Okay, the [trial c]ourt will
            close the record, then, on the issue of the discontinuance.
            I’m going to hear from counsel, [] [] and Hahn . . . .
            So, [] Hahn, what -- as far as closing comments on the
            discontinuance issue, is there anything that’s not been
            covered? What -- your legal argument.
            [] HAHN: Well, I --
            THE [TRIAL] COURT: Specifically               on        the
            discontinuance.
            [] HAHN: On the discontinuance, part of the remand []
            from the Commonwealth [Court] was for me to explain
            why it took so long. Is that [. . . .]
            THE [TRIAL] COURT: Explain, yeah. You haven’t
            presented anything [i]n that regard. That was the -- as
            part of that was why was there [sic] the delay in - in doing
            anything.
            [] HAHN: So I had submitted on July 27th - or sorry, 24th
            the exhibits marked D[-]1 through D-4 [(Supplemental
            Filing)].
            THE [TRIAL] COURT:               What do you mean you
            submitted them?
            [] HAHN: I submitted them as an attachment to my
            [S]upplemental [F]iling with my confidential e-mail
            correspondence with the other attorneys that I spoke with
            in between July -- or June 25th and when I ended up hiring
            Attorney Verterano.
            THE [TRIAL] COURT: That was this summer?
            [] HAHN: It was between -- it was in 2018. I spoke with
            numerous attorneys about the situation and consulted with
            them as their legal expertise as how to proceed, and so I
            submitted that to the [trial c]ourt for you to review in[]
            camera so that you were aware that I did have

                                         9
conversations with other attorneys. They had different
ideas or just didn’t think I could continue. Some felt there
was [a] conflict of interest, but I did present that to you,
that I did try to find other legal representation.
THE [TRIAL] COURT: Well, you didn’t present
anything like that when it was your time to present
your evidence.
[] HAHN: Those are attorney/client privilege, and I do
not want to read my conversations with those
attorneys. That’s why I provided them to the [trial c]ourt
in[]camera, so that you could see my reasons and why it
took so long for me to file.
THE [TRIAL] COURT: The [trial c]ourt has not reviewed
those, because we never do anything like that[.]
[] HAHN: Okay. Well, as far as the Commonwealth
Court, I just want to note [. . . . ]
THE [TRIAL] COURT: [a]t an evidentiary hearing,
which is what we have today.
[] HAHN: I wanted to note for the record that I did submit
in[]camera records for you to review.
So another issue that the Commonwealth Court felt needed
to be addressed, and was also in your order, was the
prejudice to the [T]ownship. If this [M]otion to [S]trike
were [sic] accepted -- granted, whether or not the
[T]ownship would be prejudiced, and as I -- as I said in
my brief before, the striking of that discontinuance just
brings back to life the [T]ownship’s initial [P]etition for []
[R]eview of [the OOR’s] [Final Determination]. So they
are not prejudiced in any way.
So my closing arguments, there is nothing in this e-mail
correspondence with Attorney Mutchler that shows either
attorney -- either [Kirstan] Tervo or myself gave Attorney
Mutchler expressed authority to settle for less than what
the [OOR] had allowed.




                             10
Filing at 197-199; N.T. at 153-155 (italics and emphasis added). Thereafter, Hahn
continued her closing statement regarding the Motion to Strike. See Filing at 199-
201; N.T. at 155-157.
             The Pennsylvania Supreme Court has explained:

             Under Pennsylvania law, pro se [litigants] are subject to
             the same rules of procedure as are represented
             [litigants]. See Commonwealth v. Williams, . . . 896 A.2d
             523, 534 ([Pa.] 2006) (pro se [litigants] are held to same
             standards as licensed attorneys).
             Although the courts may liberally construe materials filed
             by a pro se litigant, pro se status confers no special
             benefit upon a litigant, and a court cannot be expected to
             become a litigant’s counsel or find more in a written pro
             se submission than is fairly conveyed in the pleading.

Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014) (emphasis added).
             A review of the record reveals that the trial court did, in fact, develop a
factual record as to Hahn’s authorization of the alleged settlement. Concerning
Hahn’s delay in seeking to strike the discontinuance, and the Township’s alleged
prejudice in pursuing its claim if the underlying matter was reinstated, the failure to
develop a record was the result of Hahn’s lack of legal knowledge. Rather than
present evidence regarding the reason for her delay in filing the Motion to Strike,
Hahn filed a Supplemental Filing containing privileged documents in the trial court
expecting the trial court judge to review them. In addition, instead of presenting
evidence regarding the Township’s prejudice, Hahn merely submitted argument.
Accordingly, the failure to develop a factual record as to Hahn’s delay in seeking to
strike the discontinuance and the Township’s alleged prejudice in pursuing its claim
if the underlying matter is reinstated was due to Hahn’s case presentation. Because
“pro se [litigants] are subject to the same rules of procedure as are represented




                                          11
[litigants],” and “pro se status confers no special benefit upon a litigant,” the trial
court did not err in this regard. Blakeney, 108 A.3d at 766.
              Hahn next asserts that the trial court erred as a matter of law and abused
its discretion by allowing Attorney Mutchler to intervene in the underlying statutory
appeal7 because Attorney Mutchler had no legally enforceable interest.
              Civil Rule 2327 provides, in relevant part:

              At any time during the pendency of an action, a person not
              a party thereto shall be permitted to intervene therein,
              subject to these rules if
              ....
              (4) the determination of such action may affect any legally
              enforceable interest of such person whether or not such
              person may be bound by a judgment in the action.
Pa.R.Civ.P. 2327.
              Civil Rule 2329 mandates:
              Upon the filing of the petition and after hearing, of which
              due notice shall be given to all parties, the court, if the
              allegations of the petition have been established and
              are found to be sufficient, shall enter an order allowing
              intervention; but an application for intervention may be
              refused, if
              (1) the claim or defense of the petitioner is not in
              subordination to and in recognition of the propriety of the
              action; or
              (2) the interest of the petitioner is already adequately
              represented; or
              (3) the petitioner has unduly delayed in making
              application for intervention or the intervention will unduly

       7
         The underlying statutory appeal was the Township’s appeal from the OOR’s Final
Determination, wherein Attorney Mutchler represented Hahn. The current matter is Hahn’s appeal
from the trial court’s denial of Hahn’s Motion to Strike. Hahn is clearly referencing Attorney
Mutchler’s intervention in the Motion to Strike.
                                             12
            delay, embarrass or prejudice the trial or the adjudication
            of the rights of the parties.
Pa.R.Civ.P. 2329 (emphasis added).
            This Court has held that a grant of intervention is
            mandatory where the intervenor satisfies one of the four
            bases set forth in [Civil] Rule [] 2327 unless there exists a
            basis for refusal under [Civil] Rule [] 2329. [The Court]
            reasoned as follows:
              Considering [Civil] Rules 2327 and 2329 together,
              the effect of [Civil] Rule 2329 is that if the petitioner
              is a person within one of the classes described in
              [Civil] Rule 2327, the allowance of intervention is
              mandatory, not discretionary, unless one of the
              grounds for refusal under [Civil] Rule 2329 is
              present. Equally, if the petitioner does not show
              himself to be within one of the four classes described
              in [Civil] Rule 2327, intervention must be denied,
              irrespective of whether any of the grounds for refusal
              in [Civil] Rule 2329 exist. Thus, the court is given
              the discretion to allow or to refuse intervention
              only where the petitioner falls within one of the
              classes enumerated in [Civil] Rule 2327 and only
              where one of the grounds under [Civil] Rule 2329
              is present which authorizes the refusal of
              intervention.
            Larock v. Sugarloaf [Twp.] Zoning Hearing [Bd.], 740
            A.2d 308, 313 (Pa. Cmwlth. 1999) (internal citations
            omitted and emphasis added).

Allegheny Reprod. Health Ctr. v. Pa. Dep’t of Hum. Servs., 225 A.3d 902, 908 (Pa.
Cmwlth. 2020) (bold emphasis added).
            Here, the trial court

            granted [Attorney] Mutchler’s [Intervention Motion]
            because her professional license and reputation would
            almost certainly have been impacted by an adverse finding
            at the October 27, 2020 evidentiary hearing, such that her
            ability to practice law would have been jeopardized. At
            the time of granting intervention, the [trial c]ourt had
            concerns that the evidentiary hearing on the settlement

                                         13
               agreement would be a de facto hearing on allegations of
               legal malpractice or ethical misconduct, and therefore
               believed that [Attorney] Mutchler should have the fullest
               possible opportunity to defend herself.

Reproduced Record (R.R.) at 189a; Trial Ct. Rule 1925(a) Op. at 12. This Court
discerns no error in the trial court’s reasoning.
               Attorney Mutchler’s professional license and reputation is undoubtedly
a legally enforceable interest. Further, the determination on the Motion to Strike
could potentially subject Attorney Mutchler to a legal malpractice claim. See
Muhammad v. Strassburger, McKenna, Messer, Shilobod and Gutnick, 587 A.2d
1346, 1348 (Pa. 1991) (wherein, after an evidentiary hearing, a trial court determined
that appellees agreed to the settlement, the appellees sued their attorney for legal
malpractice, and the Pennsylvania Supreme Court held that it “will not permit a suit
to be filed by a dissatisfied plaintiff against his attorney following a settlement to
which that plaintiff agreed, unless that plaintiff can show he was fraudulently
induced to settle the original action.” (emphasis added)). Accordingly, because its
determination of the Motion to Strike may affect Attorney Mutchler’s legally
enforceable interest, the trial court did not err or abuse its discretion by granting
Attorney Mutchler’s Intervention Motion.
               Hahn next argues that the trial court erred as a matter of law and abused
its discretion by holding her to a strict evidentiary requirement to submit critical
material evidence into the record during an RTKL appeal hearing.8 Specifically,
Hahn contends that the trial court erred by precluding her from presenting Simon
Campbell (Campbell) as a witness, and by refusing to admit her Supplemental Filing
into the record.

       8
          The evidentiary hearing was not regarding the RTKL matter. It was a hearing on Hahn’s
Motion to Strike. Notwithstanding, Hahn devoted half of her argument in her brief to this Court
on this issue to the burden of proof and rules of evidence in administrative agency cases and under
the RTKL. See Hahn Br. at 24-27.
                                                14
             The trial court began the evidentiary hearing as follows:

             THE [TRIAL] COURT: Okay, good afternoon. We’re
             here for the hearing on [] Hahn’s [M]otion to [S]trike [].
             She’s the moving party in the case, so we’ll ask that, []
             Hahn, if you’d care to call your first witness.
             ....
             [] HAHN: Your Honor, I -- good morning. My first
             witness is [] Campbell. Has he connected through the
             Zoom meeting yet?
             THE [TRIAL] COURT: First of all, what relevance does
             he even have to the [M]otion to [S]trike . . . ? We’re doing
             that hearing first.
             [] HAHN: Okay. Your last e-mail to me instructed that
             they be heard concurrently.
             THE [TRIAL] COURT: Right, but we’re going to start
             with the [M]otion to [S]trike . . . .
             [] HAHN: Okay. So we’ll wait until later, then, to call
             him?
             THE [TRIAL] COURT: When the time comes, I’ll permit
             you to call him.
             [] HAHN: Okay. Very good. . . .

Filing at 47-48; N.T. at 3-4.
             At the end of the Motion to Strike hearing, the following interchange
occurred:

             THE [TRIAL] COURT: . . . . The [trial c]ourt will take
             the matter of the [Motion to Strike] under advisement. We
             are going to have a very short presentation on the issue . . .
             [] Hahn asked to present in [m]otion [c]ourt on last
             Thursday, I believe it was, a -- a [M]otion for [S]anctions.
             As a [m]otion [c]ourt procedure, we’re not taking
             evidence. I’ll hear, [] Hahn, what your -- the basis for your
             argument is relative to a [M]otion for [S]anctions and
             other relief. I’ll hear from [. . . .]

                                          15
             [] HAHN: At this time, I’d like to withdraw my [M]otion
             for [S]anctions.
             THE [TRIAL] COURT: Very well.

Filing at 207; N.T. at 163.
             Nonetheless, Hahn maintains in her brief:

             The [trial c]ourt did not allow [Hahn] to present her
             Motion for Sanctions “concurrently” as instructed prior to
             the evidentiary hearing. Instead, [Hahn] wasn’t permitted
             to present her arguments of bad faith to support her Motion
             for Sanctions until the last few minutes of the four (4)[-
             ]hour hearing which ended at 5:30 P[.]M[.]; an hour and a
             half after the courthouse had closed.

Hahn Br. at 28.
             This Court ordered the evidentiary hearing on the Motion to Strike.
Hahn filed the Motion for Sanctions subsequent thereto. The trial court scheduled
them to be heard on the same day for the parties’ and Attorney Mutchler’s
convenience. Specifically, Attorney Mutchler requested:

             For logistics and judicial economy, I would ask that the
             [trial c]ourt hear this matter on [] Hahn’s [M]otion for
             [S]anctions at the conclusion of the evidentiary hearing
             established for October 27, 2020, when all the parties will
             be present. I am currently out of state on a matter until
             Sunday when I will be returning.
R.R. at 67a (emphasis added). The trial court subsequently directed:
             After considering the issues raised by Attorney Mutchler
             of judicial economy and logistics by having two separate
             proceedings in the span of less than a week, [the trial court]
             has decided that [] Hahn’s Motion for Sanctions . . . will
             be heard concurrently with the Motion to Strike at the
             hearing on October 27, 2020. The parties are directed to
             have their witnesses, evidence, and arguments ready
             regarding both motions for October 27, 2020.




                                          16
R.R. at 66a. The two matters were not meant to be tried together, as they were
separate motions. Hahn had an opportunity to argue her Motion for Sanctions at the
conclusion of the Motion to Strike, but instead chose to withdraw her Sanctions
Motion.
             Relative to Hahn’s assertion that she was precluded from entering her
Supplemental Filing into evidence, as discussed supra, Hahn never presented the
Supplemental Filing at the hearing. Rather, she filed it with the trial court before the
hearing, expecting the trial court to review it in camera, and never presented it during
the hearing requesting that it be entered into evidence. Accordingly, the trial court
did not err by precluding Hahn from presenting Campbell as a witness, and by
refusing to admit her Supplemental Filing into the record.
             Finally, Hahn argues that the trial court erred as a matter of law and
abused its discretion by allowing the Township’s Praecipe to Discontinue to remain
in full force and effect, when the Township failed to release records as directed by
the OOR’s Final Determination.          Specifically, Hahn contends: “Assuming,
arguendo, that [Hahn] is successful in striking the discontinuance of the
Township’s [March 22, 2018 appeal to the trial court], the underlying Final
Determination has not been examined by a reviewing court, nor has [Hahn] been
afforded the opportunity to respond to the Petition for [Judicial] Review.” Hahn Br.
at 32 (emphasis added). Because the trial court denied Hahn’s Motion to Strike, and
this Court has no reason to disturb the trial court’s order, there is nothing for this
Court to address.


                                     Conclusion
             Based on a review of the record, this Court concludes that the trial court
did not “overrid[e] or misappl[y the law], or [exercise] judgment [that] is manifestly
unreasonable, or the result of partiality, prejudice, bias or ill-will[.]” Fancsali, 761
                                          17
A.2d at 1162 (quoting Paden, 658 A.2d at 343). Accordingly, the trial court did not
“abuse[]” its “discretion” by denying Hahn’s Motion to Strike. Id. For all of the
above reasons, the trial court’s order is affirmed.


                                        _________________________________
                                        ANNE E. COVEY, Judge


Judges Fizzano Cannon and Wallace did not participate in the decision in this case.




                                          18
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wilmington Township                    :
                                       :
            v.                         :
                                       :
Carrie Hahn,                           :
                  Appellant            :
                                       :
            v.                         :
                                       :   No. 158 C.D. 2021
Terry Mutchler, Esq.                   :


                                   ORDER

            AND NOW, this 12th day of May, 2022, the Lawrence County Common
Pleas Court’s December 8, 2020 order is affirmed.



                                     _________________________________
                                     ANNE E. COVEY, Judge